FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                     July 1, 2015
                      UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                   TENTH CIRCUIT                    Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 14-7103
 v.                                          (D.C. No. 6:14-CR-00014-RAW-1)
                                                        (E.D. Okla.)
 JAMES HOWARD JENKINS, II,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.


      James Howard Jenkins, II pleaded guilty to a federal drug offense and

expressly waived his right to appeal any sentence up to the statutory maximum.

After being sentenced Mr. Jenkins promptly appealed and before us complains

that the district court shouldn’t have imposed a certain condition of supervised

release. But the condition — which is of course part of his sentence, see United

States v. Sandoval, 477 F.3d 1204, 1207 (10th Cir. 2007) — plainly lies within


      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
the scope of his appellate waiver, Mr. Jenkins never claims the waiver was not

knowing or voluntary, and we discern no miscarriage of justice in enforcing it.

See United States v. Hahn, 359 F.3d 1315, 1325-27 (10th Cir. 2004) (en banc).

This appeal is therefore dismissed.



                                      ENTERED FOR THE COURT



                                      Neil M. Gorsuch
                                      Circuit Judge




                                       -2-